Case 20-14262-mdc         Doc 6   Filed 12/16/20 Entered 12/16/20 11:14:17   Desc Main
                                  Document Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re                                        :        Chapter 13

                                             :
George Crane, III
                                             :

                        Debtor               :        Bankruptcy No. 20-14262-mdc


                                         ORDER

               AND NOW, it is ORDERED that since the debtor(s) have failed to timely

file the documents required by the order dated October 28, 2020 and this case be and the

same is hereby DISMISSED.




    December 16, 2020



                                             Magdeline D. Coleman
                                             Chief U.S. Bankruptcy Judge

Missing Documents:

Certification Concerning Credit Counseling and/or
     Certificate of Credit Counseling
Chapter 13 Plan
Pro Se Statement
Proper Form of Petition
Chapter 13 Statement of Your Current Monthly Income and
       Calculation of Commitment Period Form 122C-1
Means Test Calculation Form 122C-2
Schedules AB-J
Statement of Financial Affairs
Summary of Assets and Liabilities Form B106
